Citation Nr: 0919013	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
type II diabetes mellitus.






ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for type II 
diabetes mellitus and initially assigned a 20 percent rating 
effective the date of filing, December 28, 2000.  The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In a more recent January 2003 
decision, during the pendency of his appeal, the RO increased 
the rating for his type II diabetes mellitus to 40 percent 
with the same retroactive effective date.  He has continued 
to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

In June 2007 the Board issued a decision granting another 
claim the Veteran had appealed - for service connection for 
hypertension secondary to his diabetes.  However, the Board 
remanded his claim for a rating higher than 40 percent for 
his diabetes to RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDING OF FACT

The Veteran's type II diabetes mellitus requires insulin and 
a restricted diet, but the condition does not require that he 
regulate his activities nor does he have episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 40 
percent for the type II diabetes mellitus.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative 


that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in June 2001 and December 2004.  These letters 
informed him of the evidence required to substantiate his 
initial, underlying claim for service connection (keeping in 
mind his claim arose in that context), since granted, as well 
as apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in a more recent March 2006 letter of 
the downstream disability rating and effective date elements 
of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And since providing that additional Dingess notice 
in March 2006, the RO has gone back and readjudicated his 
claim in the September 2006 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he identified.  In addition, he was 
examined for VA compensation purposes in April 2002, February 
2004, and most recently in August 2007, as directed in the 
Board's June 2007 remand.  These examination reports contain 
the information needed to assess the severity of his diabetes 
mellitus and associated complications.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II.  Increased Rating for Diabetes Mellitus

The record shows the Veteran served in the Republic of 
Vietnam during the Vietnam era and eventually developed type 
II diabetes mellitus due to his presumed exposure to 
herbicides.  As a result, in the January 2002 rating decision 
at issue, the RO granted service connection and assigned an 
initial 20 percent disability rating for the diabetes 
mellitus, effective retroactively from December 28, 2000. 
During the pendency of the appeal, the RO reevaluated his 
diabetes mellitus and assigned a higher 40 percent rating 
also retroactively effective from date of filing, December 
28, 2000.  He has since continued to appeal for an even 
higher rating.  See AB, 6 Vet. App. at 38-39.  

Since the Veteran timely appealed the rating initially 
assigned for his diabetes, the Board must consider whether 
there have been times since the effective date of his award 
when this condition has been more severe than at others so as 
to warrant "staging" his rating.  Fenderson, 12 Vet. App. 
at 125-126.



If first warrants mentioning at the outset that the RO also 
has assigned separate ratings for the diabetic complications:  
10 percent ratings for each upper and lower extremity for 
peripheral neuropathy and a 30 percent rating for nephropathy 
with hypertension.  So his diabetic condition, including all 
its attendant complications, is currently rated at a combined 
level of 70 percent.  38 C.F.R. § 4.25 (2008).  Since, 
however, he did not separately appeal the RO's decisions 
granting service connection for these residual complications, 
or the separate ratings assigned for the additional resulting 
disability, the only issue currently before the Board is 
whether he is entitled to a higher rating for the underlying 
diabetes, itself.  38 C.F.R. § 20.200.  See also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code provision, a 20 percent rating is assigned if 
diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  
The next higher rating of 40 percent requires insulin, a 
restricted diet, and regulation of activities.  An even 
higher 60 percent rating is assigned when this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Lastly, a 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, DC 7913.

Note (1):  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.

Note (2):  When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.

The Veteran's type II diabetes mellitus is controlled with 
insulin and a restricted diet.  But there arguably is no 
objective indication he has to regulate his activities, 
despite his 40 percent rating requiring this.  In any event, 
there is simply no basis to assign an even higher 60 or 100 
percent rating under DC 7913.  

A VA examination report dated in April 2002 indicates the 
Veteran requires insulin to control his diabetes.  He also 
had been placed on a 1500 calorie-a-day diet by his treating 
physician, which he reported difficulty adhering to.  But 
there was no evidence that he then currently or in the past 
or future has had to regulate his activities to control his 
diabetes.  Of note in this specific regard, the report of his 
subsequent February 2004 VA examination indicates no 
restrictions on his activities due to his diabetes mellitus. 

In March 2002, the Veteran's treating physician had countered 
by indicating he had advised the Veteran to avoid climbing 
ladders or steep stairs due to his dizziness.  But this is 
not the type of "regulation of activities" contemplated by 
DC 7913.  Instead, the Court has held that to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Id., at 362.  The rating criteria, therefore, 
contemplate the situation, more common in individuals with 
type I diabetes mellitus in which a diabetic patient has been 
medically instructed to limit strenuous physical activity 
because of the risk that exercise may cause a hypoglycemic 
reaction.  Here, the Veteran has not been given such an 
instruction.

The fact remains, nonetheless, that he already has a 40 
percent rating for his diabetes (granted during the pendency 
of this appeal), and a rating at this level necessarily 
presumes he has to regulate his activity.  All three 
requirements under DC 7913 must be met for this 40 percent 
rating to be assigned.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).

That notwithstanding, however, to receive an even higher 60 
percent rating the Veteran also must have episodes of 
ketoacidosis or hypoglycemic reactions requiring at least one 
to two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  And these additional 
requirements, quite simply, have not been shown objectively.

Part of the reason for remanding this case in June 2007 was 
to have the Veteran reexamined to reassess the severity of 
his diabetes, including specifically in terms of whether his 
retinopathy - another complication, would be compensable if 
separately evaluated (since this is one of the bases for 
distinguishing a 60 percent level of disability from a 100 
percent level).  To make this important determination, 
additional testing was needed to discern the degree of loss 
of central visual acuity and/or loss of field vision 
attributable to the retinopathy.

The Veteran had this requested VA eye examination in August 
2007.  And after reviewing the claims file for the pertinent 
medical and other history, and personally evaluating the 
Veteran, the VA examiner indicated - among other things, 
that the Veteran's vision was correctable to 20/25, 
bilaterally, both near and far.  It was further indicated 
that his decreased peripheral vision had stabilized since the 
laser treatment (panretinal photocoagulation therapy) for his 
diabetic retinopathy, that there were no periods of 
incapacitation and rest requirements, no diplopia or motility 
disorder, and no active reovascullization or macular edema..  


And regarding the reduced night vision/peripheral vision, the 
VA examiner indicated this likely was secondary to the 
necessary panretinal coagulation, unlikely to be glaucoma, 
but that he needed to send the Veteran out for additional 
testing (Goldmann perimeter).

A November 2008 addendum to the report of that evaluation 
indicated the discrepancy in the Veteran's central visual 
acuity, as measured in the VA clinic versus during his 
compensation and pension examinations in 2004 and 2005, 
may be explained in several ways:  1) visual acuity in the 
eye clinic is measured with best refracted correction or 
pinhole acuity (usually fairly close to best corrected), 
whereas the C&P exam may have only measured correction with 
the Veteran's current glasses or no glasses; 2) visual acuity 
may have changed due to his glycemic control; and 3) visual 
acuity may have changed due to the state of his diabetic 
macular edema (now stable) or the presence of some degree of 
vitreous hemorrhage from his proliferative diabetic 
retinopathy.

So the results of that August 2007 VA eye examination, and 
November 2008 addendum, do not provide grounds for increasing 
the rating for the Veteran's diabetes to 60 percent or 
higher.  He simply has not experienced the required episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  Indeed, to the contrary, when 
seen in the VA eye clinic in August 2007, it was indicated he 
was there for a one year follow up, having missed a four 
month follow up.  And he was not seen again in that clinic 
until February 2008.  This is irrespective of the fact that 
his retinopathy would not be compensable if separately 
evaluated.  38 C.F.R. § 4.75-4.84a.  Even if the Veteran's 
corrected visual acuity in each eye was 20/40, this would 
only entitle him to a 0 percent (i.e., noncompensable) rating 
under DC 6079, and he has better vision in each eye, 
correctable to 20/25.



For these reasons and bases, the preponderance of the 
evidence is against an initial disability rating higher than 
40 percent for the type II diabetes mellitus.  
And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  Extra-schedular Consideration

The Board also finds that the schedular rating of 40 percent 
for the Veteran's diabetes mellitus is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation.  38 
C.F.R. § 3.321(b)(1).  In other words, there is no evidence 
the Veteran's diabetes mellitus has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's has made no allegation that he is unable to 
work due to his diabetes mellitus, and his medical records 
indicate he has been consistently employed since 1975.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial disability rating higher than 40 
percent for type II diabetes mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


